Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 1 of 11



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                           IN ADMIRALTY

                                    CASE NO.: 1:20-cv-21859-CMA

     In the Matter of the Complaint for Exoneration
     from or Limitation of Liability by Jose Garcia,
     as owner of the 2019 40’ Beneteau Motor
     Yacht bearing Hull Identification No.
     BENER159L819,

         Petitioner.

     _______________________________________/

           CLAIMANT JOSEPH WHALEN’S CORRECTED1 MOTION TO DISMISS
                 PETITION FOR EXONERATION AND LIMITATION

               COMES NOW, the Claimant JOSPEH WHALEN, by and through his

     undersigned counsel and moves the Court to dismiss the Petition of JOSE GARCIA for

     Exoneration from and/or Limitation of Liability [D.E. 1] and would respectfully show the

     Court as follows:

                                 CLAIMANT’S MOTION TO DISMISS

               This limitation proceeding arises from an accident occurring on or about March 8,

     2020, when a 40’ Beneteau Motor Yacht [hereinafter “YACHT”], alleged to be owned by

     the Petitioner JOSE GARCIA, crashed into the dock located adjacent to the Casablanca

     Restaurant on the Miami River. [D.E. 1, ¶¶ 2, 6]. At the time of the incident, the

     Claimant JOSEPH WHALEN was lawfully and appropriately standing on the dock next

     to another vessel that was properly moored to it. Although WHALEN attempted to avoid

     the Petitioner’s vessel as it crashed into the dock, he was not able to do so, sustaining

     very serious injuries.

     1
         The Corrected Motion merely corrects an error in the certificate of service.


                                                     1
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 2 of 11



             In the Petition for Exoneration and/or Limitation, the sole factual description of

     the incident and the events leading up to it is contained in paragraph 6, which states in its

     entirety:

             6. On or about March 8, 2020, the vessel was tied up to a dock at the
             Casablanca Restaurant on the Miami River in Miami-Dade County,
             Florida when someone started the vessel and engaged the engines, causing
             the vessel to crash into another vessel in the area which allegedly resulted
             in bodily injuries and property damage (hereinafter the “Incident”).

     [D.E. 1, ¶ 6].

             The remainder of the Petition simply contains various conclusory allegations

     without any factual support, such as “PETITIONER exercised due diligence to make and

     maintain the Vessel in all respects seaworthy” [D.E. 1, ¶ 4], “No act or omission by

     PETITIONER contributed in any way to the cause of the Incident” [D.E. 1, ¶ 11] and

     “The aforesaid injuries and damages were done, occasioned and incurred without the

     privity and knowledge of PETITIONER” [D.E. 1, ¶ 12].

             As discussed in more detail in the memorandum of law below, these allegations

     are completely insufficient to satisfy the requirements of Supplemental Rule F(2), which

     require a complaint for limitation and/or exoneration to “set forth the facts on the basis of

     which the right to limit liability is asserted and all facts necessary to enable the court to

     determine the amount to which the owner’s liability shall be limited.” (emphasis added).

             For example, the petition fails to give even the slightest hint as to (1) where the

     Petitioner was at the time of the incident and whether he was capable of controlling it, (2)

     the identity of the alleged operator and her relation to the Petitioner, (3) whether the

     operator was a permissive user of the vessel, (4) if the operator was not a permissive user,

     how she managed to obtain control of the vessel and operate it, (5) what steps the




                                                   2
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 3 of 11



     Petitioner took in allegedly exercising reasonable care to secure and/or disable the vessel

     while he was not aboard it to prevent another person from operating it, (6) whether he

     knew that the operator was inexperienced, impaired and/or incapable of operating the

     vessel in a safe manner and (7) if the Petitioner claims to have utilized the devices on the

     vessel to secure and/or prevent its unauthorized use why they did not prevent the

     operation of the vessel (thereby rendering it unseaworthy). As set forth in the cases and

     authorities below, a sufficient petition for limitation and/or exoneration is required at a

     minimum to set forth factual allegations fully addressing these issues.

            As also discussed in more detail below, the allegations regarding the value of the

     vessel are equally deficient. These allegations are based solely upon an expert’s report

     attached to the Petition, which is woefully inadequate to meet Supplemental Rule F’s

     requirement that the Petitioner must set forth “all facts necessary to enable the court to

     determine the amount to which the owner’s liability shall be limited.” (emphasis added).

     These deficiencies are discussed in detail below.

                                   MEMORANDUM OF LAW

                          1. Allegations of Exoneration and Limitation

            Actions seeking exoneration and/or limitation are governed by the Supplemental

     Rules for Admiralty or Maritime Claims. Rule A (2) provides that “The Federal Rules of

     Civil Procedure also apply to the foregoing proceedings except to the extent that they are

     inconsistent with these Supplemental Rules.” Supplemental Rule F, which governs the

     procedures for limitation claims, provides in pertinent part:

            (2) Complaint. The complaint shall set forth the facts on the basis of
            which the right to limit liability is asserted and all facts necessary to
            enable the court to determine the amount to which the owner’s liability
            shall be limited.



                                                   3
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 4 of 11




     (emphasis added).
           This standard for setting forth a legally sufficient claim for exoneration and/or

     limitation requires a higher degree of specificity than pleading under Rule 8,

             Rule F(2) of the Supplemental Rules for Certain Admiralty and Maritime
             Claims requires a complaint seeking limitation of liability to “set forth the
             facts on the basis of which the right to limit liability is asserted ...” “[T]he
             effect of [this] provision is to require a higher degree of specificity ...” in
             pleading. 5 CHARLES ALAN WRIGHT & ARTHUR R. MILLER,
             FEDERAL PRACTICE AND PROCEDURE § 1227 (3d ed. 2004).

     In the Matter Of: Complaint of Amadeo Lopez-Castro, III, 2005 WL 8155930 (S.D.Fla.

     Nov. 15, 2005)(emphasis added) at *1.

             Accordingly, the Eleventh Circuit has held that a petition for limitation and/or

     exoneration may not rely upon mere conclusions, but instead must set forth detailed facts

     to be sufficient:

             While “the narrative need not necessarily be elaborate,” it “should be full
             and complete.” Benedict, § 74, p. 8–25 and 8–26. “The faults of other
             parties and other vessels are [to be] alleged in detail as in the case of any
             collision libel or answer.” Benedict, § 74, p. 8–29; see also Suggested
             Forms 74–17 and 74–19. These requirements were not met.

     In the Matter of Sunshine II, 808 F.2d 762, 764 (11th Cir. 1987)(emphasis added). As a

     result, the court held that merely alleging that another party was negligent and that the

     accident and injuries “were not caused by or contributed to by the privity or knowledge

     or by any fault, neglect or want of care on the part of the [petitioner]” is not legally

     sufficient to state a claim. Id at p. 763.

             Similarly, in reliance upon Sunshine II, the district court in the Matter of Lopez-

     Castro, which also arose out of a collision, held that the conclusory allegations that the

     petitioner had exercised due diligence in making the vessel seaworthy and that the

     accident was caused solely by the fault of the other party were legally insufficient:



                                                     4
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 5 of 11



             Petitioner’s allegations that he “exercised due diligence,” that “injuries
             allegedly resulting [from the collision] were not caused by reason of any
             fault ... [on the part of Petitioner]”, and that Petitioner “had no ‘privity or
             knowledge’ ” are all legal conclusions rather than “facts on the basis of
             which the right to limit liability is asserted.” See Rule F(2) of the
             Supplemental Rules for Certain Admiralty and Maritime Claims.
             Petitioner’s conclusory allegations do not “meet the higher degree of
             specificity” required of complaints to limit liability, nor do they provide a
             “ ‘full and complete’ ” narrative setting forth the “ ‘faults of other parties
             and other vessels ...’” M/V Sunshine, 808 F.2d at 764. Petitioner’s
             complaint therefore does not meet the pleading requirements of Rule F(2).

     Matter of Lopez-Castro, 2005 WL 8155930 at *2.

             The same result was reached in In the Matter of the Complaint of William J. Ryan,

     2011 WL 1375865 (S.D.Fla. April 12, 2011), which involved injuries and a death caused

     by an exploding vessel while docked. The allegations in the petition, which are even

     more detailed that the ones in this case, alleged that the petitioner

             was not at the helm, he was not operating the vessel’s systems and took no
             action to cause the explosion. He also alleges that the cause of the sudden
             explosion remains undetermined, while maintaining that the explosion
             “was not caused or contributed to by any fault, neglect want of care or
             design” on his part.

     Id. at *1.

             In dismissing the petition on the grounds that it failed to state a legally sufficient

     claim under Rule F, the court held:

             In addition, plaintiff’s complaint is further defective for failure to set forth
             sufficient facts demonstrating plaintiff’s entitlement to the protections
             extended under the Limitation of Liability Act. The complaint states in
             conclusory fashion that the explosion and resulting damage was “done,
             occasioned and incurred without the privity or knowledge” of plaintiff;
             that he at all times exercised “due diligence” to make his vessel seaworthy
             in all respects; and that the explosion which caused the injury and damage
             “was not caused or contributed to by any fault, neglect want or care or
             design” on his part. However, he offers no facts to accompany these
             general legal conclusions.

             Because he has not provided even the minimal facts necessary to suggest



                                                    5
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 6 of 11



            the potential absence of fault on his part, thereby making the limitation of
            liability possible, his complaint fails to meet the requirement of
            Supplemental Rule F(2) that a vessel owner seeking limitation of liability
            “set forth the facts on the basis of which the right to limit liability is
            asserted and all facts necessary to enable the court to determine the
            amount to which the owner’s liability shall be limited.” See generally M/V
            Sunshine II v. Whitaker, 808 F.2d 762 (11th Cir. 1987) (allegation that
            cruiser and motor boat collided, that operator of cruiser was free from
            fault, and that all fault was on motor boat were insufficient to meet
            requirements of supplemental rule).

     Id. at *3 (emphasis added).

            The Petition in this case would not even be sufficient under the less exacting

     standards governing Rule 8 pleadings,2 under which a complaint’s “[f]actual allegations

     must be enough to raise a right to relief above the speculative level,” “a suspicion of” or

     the “mere possibility” of entitlement to recover, but instead must “cross the line between

     possibility and plausibility of ‘entitle[ment] to relief.’” Bell Atlantic Corp. v. Twombly,

     550 U.S. 544, 556-7 (2007)(emphasis added). In defining this line, the Supreme Court in

     Twombly went on to explain,

            Where a complaint pleads facts that are “merely consistent with” a
            defendant’s liability, it “stops short of the line between possibility and
            plausibility of ‘entitlement to relief.’

     550 U.S. at 557.




     2
       In Walker v. Mead, 2014 WL 2968405 (M.D.Fla. June 30, 2014), the court concluded
     that a motion to dismiss a claimant’s counter-claim filed pursuant to Supplemental Rule
     F(5) would be determined under the standards set forth by Fed.R.Civ.P. 12(b)(6) as
     interpreted in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal,
     556 U.S. 662 (2009). In The Matter of the Complaint of Horizon Dive Adventures, Inc.,
     2018 WL 6978636 (S.D. Fla. Nov. 28, 2018), the Magistrate Judge relied upon Walker to
     reach the same result in ruling upon a motion to dismiss a claimant’s counter-claim,
     further noting that neither party had suggested a different rule. Neither of this cases
     involved the sufficiency of a Petition under the different wording of Supplemental Rule
     F(2).


                                                  6
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 7 of 11



            Although the court must accept all of the plaintiff's allegations of fact under Rule

     8 as true, “the Federal Rules do not require courts to credit a complaint’s conclusory

     statements without reference to its factual context.” Ashcroft v. Iqbal, 556 U.S. 662, 686

     (2009)(emphasis added). Accordingly, a complaint that merely provides “labels and

     conclusions,” “a formulaic recitation of the elements of a cause of action,” or “‘naked

     assertions[s]’ devoid of ‘further factual enhancement’” is not sufficient to survive a Rule

     12(b)(6) motion to dismiss. Ashcroft, 556 U.S. at 678.

            This standard “demands more than an unadorned, the-defendant-unlawfully-

     harmed-me accusation,” Ashcroft, 556 U.S. at 678, which is all that the Petition in this

     case alleges.

            In order to meet either of these standards, the Petitioner must allege sufficient

     facts to show that it meets the requirements for establishing both limitation and

     exoneration.    As explained by the Eleventh Circuit in American Dredging Co. v.

     Lambert, 81 F.3d 127, 129 (11th Cir. 1996)(emphasis added),

            A shipowner is entitled to exoneration from all liability for a maritime
            collision only when it demonstrates that it is free from any contributory
            fault. Tittle v. Aldacosta, 544 F.2d 752, 755 (5th Cir.1977). The
            determination of whether a shipowner is entitled to limit liability,
            however, involves a two-step analysis which this Court explained in
            Hercules Carriers, Inc. v. Claimant State of Florida, 768 F.2d 1558 (11th
            Cir.1985):

            First, the court must determine what acts of negligence or conditions of
            unseaworthiness caused the accident. Second, the court must determine
            whether the shipowner had knowledge or privity of those same acts of
            negligence or conditions of unseaworthiness.

            Therefore, in order to show that he has a plausible entitlement to relief, the

     Petitioner must allege sufficient facts to show that he was free from fault and that he did

     not have privity or knowledge of the negligence causing the accident. In order to



                                                  7
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 8 of 11



     establish a lack of privity or knowledge,

            “This burden is not met by simply proving a lack of actual knowledge, for
            privity and knowledge is established where the means of obtaining
            knowledge exist, or where reasonable inspection would have led to the
            requisite knowledge.” Id. (citation omitted). Thus, while knowledge may
            stem from an owner’s personal participation in the negligence, see Petition
            of M/V Sunshine, II, 808 F.2d 762, 763 (11th Cir.1987), it also may exist
            where the owner “could have and should have obtained the information by
            reasonable inquiry or inspection,” Hercules, 768 F.2d at 1577.

     Lambert, 81 F.3d at 130.

            Without at a minimum setting forth sufficient factual allegations to fully and

     adequately answer the seven questions set forth in pages two (2) through (3) above, by

     identifying where he was at the time of the incident and why he could not control his

     vessel, the identity of the operator of the vessel at the time of the incident, how she came

     to be in control of the vessel, the specific steps which the Petitioner allegedly took in

     exercising reasonable care to secure the vessel from unauthorized users and if activated

     whether the security systems of the vessel operated properly (if not, rendering it

     unseaworthy), the Petition cannot adequately state a claim for relief under Supplemental

     Rule F(2).

                                2. Allegations of Vessel’s Value

            The allegations in the Petition regarding valuation are based solely upon an

     expert’s report attached to it [D.E. 1-1], which is woefully inadequate to meet

     Supplemental Rule F’s requirement that the Petitioner must set forth “all facts necessary

     to enable the court to determine the amount to which the owner’s liability shall be

     limited.” (emphasis added).

            In this regard, the expert’s affidavit merely indicates that the vessel was a “42 foot

     long BENETEAU Grand Tourism 40, fiberglass hulled, twin diesel engine driven motor



                                                   8
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 9 of 11



     yacht built in 2018 but a 2019 model.” [D.E. 1-1, ¶ 5].            Although the type and

     specifications of the engines and the specific equipment, especially upgrades and add ons,

     carried on a high end vessel of this nature play a significant role in its value, there is no

     description whatsoever in the report concerning these matters.

            Similarly, the affidavit’s description of the methodology used by the expert

     merely indicates “I conducted research on the Internet and using NADA Appraisl [sic]

     Guides to try and establish values of similar motor yachts in various geographic areas and

     came to a value of CHAFLAND CUPPERFIELD” [sic] based on this review.” (emphasis

     added). No explanation was given as to what Internet research was conducted or how it

     was utilized to reach the expert’s opinion on value.

            For example, one cannot determine whether the expert was looking at advertised

     prices for the sale of other vessels and if so, why he did not limit his search to the

     identical make and model, but instead decided to look at “similar vessels.” There is also

     no indication of what constituted a “similar vessel,” how many similar vessels he found,

     their sale prices and the geographic area where they were located. Even a cursory search

     on the Internet shows that there are often tremendous variations in the sale price for

     identical vessels depending upon their geographic location. Neither is there any

     explanation as to what “CHAFLAND CUPPERFIELD” means or its significance to the

     expert’s opinion.

            Even though the vessel was a 2019 model, there is no indication of when it was

     purchased or its purchase price, which would obviously be highly significant factors in

     determining its present valuation.      Likewise, although it appears as if the expert

     discounted the value of the vessel based upon the damage to its “hull, anchor and rails”




                                                   9
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 10 of 11



     from the subject accident, there is no description of the extent and severity of the damage

     or how much he discounted the vessel’s value based upon it.

            Although this motion is not one seeking to exclude Petitioner’s expert from

     testifying at trial, this Court’s opinion in Barnext Offshore, Ltd. v. Ferretti Group, USA,

     Inc., 2012 WL 13012778 (S.D.Fla. May 24, 2012) is instructive in showing the

     inadequacies of the affidavit of Petitioner’s expert to adequately establish the value of the

     subject YACHT at the present time. This Court started with the proposition that neither

     Daubert nor the Federal Rules of Evidence authorize “opinion evidence that is connected

     to existing data only by the ipse dixit of the expert.” Id. at * 2. It further notes that

     although the parties’ competing experts were both qualified by experience to render

     opinions regarding the valuation of the fire damaged yacht, that such experience by itself

     was not sufficient to render a reliable opinion as to valuation without utilizing the

     appropriate methodology. Id. at * 7-8.

            In analyzing the methodology used by the experts, this Court pointed out that

     some of the factors which both expert’s relied upon were (1) the cost of the vessel when

     new, (2) the amount of depreciation between purchase and the fire and the basis for

     determining such depreciation and (3) the costs of repair necessitated by the subject

     casualty—none of which are even mentioned or discussed in Petitioner’s affidavit. Both

     experts also identified and discussed the sales prices of a sufficient number of

     comparable yachts, explaining how they used them to reach an opinion on valuation. Id.

     at * 5 and * 7. Again, all we have here is the expert’s statement that he conducted some

     undefined “research on the Internet and using NADA Appraisl [sic] Guides,” without any

     explanation of the results of his search or the methodology utilized to convert it into his




                                                   10
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
Case 1:20-cv-21859-CMA Document 9 Entered on FLSD Docket 06/08/2020 Page 11 of 11



     ultimate opinion so that all we are left with is his ipse dixit.

                                          3. Conclusion

             For the foregoing reasons it is clear that the Petition for Exoneration and

     Limitation of Liability fails to set forth a legally recognized claim under either

     Supplemental Rule F(2) or Fed.R.Civ.P. 8 as to either exoneration, limitation or the

     valuation of the vessel and accordingly, it must be dismissed.

             DATED this 8th day of June 2020.

                                             Respectfully submitted,

                                             By: /s/ Robert D Peltz
                                             (FL Bar No.: 220418)
                                             The Peltz Law Firm
                                             P.O. Box. 56-6556
                                             Miami, Fla. 33256
                                             E-mail: RPeltzLaw@Gmail.com
                                             Telephone: 786-732-7219
                                                          and
                                             Sidney A. Goldberg, Esq.
                                             (FBN 218774)
                                             Goldberg & Hirsh, P.A.
                                             3020 Sun Trust International Center
                                             One S.E. Third Ave.
                                             Miami, Fla. 33131
                                             Email: Sgoldberg@Goldberghirshpa.com

                                              Attorneys for Claimant Joseph Whalen

                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on June 8, 2020 this document was electronically filed
     with the Clerk of the Court using CM/ECF and served by email transmission on Craig P.
     Liszt, Horr, Novak & Skipp, P.A., Two Datran Center, Suite 1700, 9130 South Dadeland
     Blvd., Miami, Fla., at cliszt@admiral-la.com.

                                             By:/s/ Robert D Peltz
                                             (FL Bar No.: 220418)
                                             The Peltz Law Firm
                                             P.O. Box. 56-0003
                                             Miami, Fla. 33256
                                             E-mail: RPeltzLaw@Gmail.com



                                                     11
     The Peltz Law Firm, P.A. Miami, Florida RPeltzLaw@Gmail.com Phone 786-732-7219
